Citation Nr: 0903918	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.

2.  Entitlement to service connection for varicose veins, 
also claimed as vascular disease, to include as secondary to 
the veteran's service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to the veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The Board notes that the veteran also perfected an appeal 
regarding service connection for erectile dysfunction.  
However, during the pendency of this appeal in July 2008, 
service connection for this condition was granted by the RO.  
This constitutes a full grant of the benefit sought and need 
not be addressed further by the Board.

The veteran was scheduled for a videoconference hearing 
before the Board in December 2008, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2008).  Accordingly, this 
veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder, type II diabetes mellitus with 
bilateral lower extremity peripheral neuropathy and erectile 
dysfunction, and history status-post nephrolithiasis times 
four.  

2.  The veteran's hypertension is medically related to his 
service-connected diabetes mellitus.

3.  Varicose veins are not attributable to any of the 
veteran's service-connected disabilities nor otherwise 
attributable to his military service in any way. 

4.  The medical evidence does not show a current diagnosis of 
peripheral neuropathy of the bilateral upper extremities.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to, or the result of, the 
veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2008).

2.  Varicose veins are not proximately due to, or the result 
of, the veteran's service-connected disabilities, nor are 
they attributable to service in any other way.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303, 3.310 (2008).

3.  Peripheral neuropathy of the bilateral upper extremities 
is not proximately due to, or the result of, the veteran's 
service-connected disabilities, nor is it attributable to 
service in any other way.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection for the conditions 
addressed by this appeal, to include the information and 
evidence that VA would seek to provide, and information and 
evidence that the veteran was expected to provide.  This pre-
adjudicatory notice also informed the veteran of the process 
by which initial disability ratings and effective dates are 
established.  This notice fully complies with the applicable 
regulations and case law.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Service Connection

The veteran seeks service connection for hypertension, 
varicose veins, and peripheral neuropathy of the bilateral 
upper extremities, each of which he contends are attributable 
to his service-connected diabetes mellitus.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, hypertension) manifested itself to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Hypertension

The evidence does not show that the veteran complained of, 
sought treatment for, or was diagnosed with hypertension 
during active military service.  Instead, his blood pressure 
readings were within normal limits (110/68) upon discharge in 
November 1974.  See Service treatment records.  There is also 
no evidence of, nor does the veteran contend that he 
experienced onset of hypertension within one year of 
discharge from military service.  

Instead, the veteran asserts only that his hypertension is 
due to or the result of his service-connected diabetes.  Upon 
VA examination in June 2008, the examiner documented blood 
pressure readings of 152/88 mmHg, 159/107 mmHg, and 157/88 
mmHg.  She diagnosed hypertension and related that the 
veteran's hypertension is a complication of his diabetes.  
She provided her rationale for this determination stating 
that the onset of hypertension was related to the onset of 
his diabetes, presumably by proximity in time.  See VA 
examination, June 2008.

This medical opinion is credible because it is based on a 
thorough personal examination of the veteran, as well as 
review of his available medical treatment records.  The 
examiner offered a reasonable medical basis for her 
conclusion.  Absent credible evidence to the contrary, the 
Board is not in a position to further question the results of 
this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, the Board finds that hypertension currently exists 
and that the current disability was either caused or 
aggravated by the veteran's service-connected diabetes.  
Secondary service connection is warranted on this basis.  

Varicose veins

The veteran also claims that he has varicose veins which are 
secondary to his service-connected diabetes mellitus.  
However, the medical evidence of record does not show a 
current diagnosis of varicose veins.  The condition is not 
included in lists of currently diagnosed conditions or within 
the prior medical history section of recent VA treatment 
records.  Furthermore, the record contains two VA 
examinations specific to diabetes mellitus and any 
identifiable secondary conditions; neither exam reports 
complaints or diagnosis of varicose veins.  See VA 
examinations, June 2008 & August 2006.  

Furthermore, although the most recent examiner does not 
diagnose varicose veins in the examination report, she 
specifically states that "varicose veins are not related to 
diabetes.  Varicose veins have a strong familial component.  
Other risk factors in this veteran for the development of 
varicose veins may include prolonged standing, increased body 
mass index, geographic site, race, and a sedentary 
lifestyle."  VA examination, June 2008.  At any rate, the 
examiner does not attribute varicose veins to the veteran's 
service-connected diabetes or other service-connected 
conditions.  

Without medical evidence of a causal relationship between the 
claimed varicose veins and the veteran's service-connected 
disabilities, secondary service connection is not warranted.  
As there is also no credible evidence that the veteran 
experienced varicose veins during active military service, 
direct service connection is not warranted.  

Peripheral neuropathy of the upper extremities

The Board notes that the medical evidence of record does not 
show a diagnosis of peripheral neuropathy of the upper 
extremities.  Although the August 2006 VA examination 
diagnosed diabetic neuropathy most likely secondary to 
diabetes, this diagnosis was based upon January 2005 
electromyography (EMG) results and appears to relate only to 
peripheral neuropathy of the lower  extremities for which the 
veteran is already compensated.  See VA examination, August 
2006; Rating decision, October 2006;  see also VA EMG consult 
report, March 2005 (relating history of lower extremity 
symptoms and electrodiagnostic testing of the bilateral feet 
and legs only).  

In addition, the June 2008 examiner specifically stated that 
the veteran exhibited no objective evidence on physical exam 
for peripheral neuropathy of the upper extremities.  He was 
scheduled for a more recent EMG study in July 2008, but 
failed to appear for the appointment.  VA examination report, 
June 2008.  The veteran is reminded that the "duty to assist 
is not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Without credible evidence of signs or symptoms of peripheral 
neuropathy of the upper extremities, there is no disability 
for which service connection can be granted.  The Court has 
specifically disallowed service connection where there is no 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the absence of a current clinical 
diagnosis, service connection must, therefore, be denied.



As the preponderance of the evidence is against the veteran's 
claims for service connection for varicose veins and 
peripheral neuropathy of the upper extremities, the benefit 
of the doubt provision does not apply.  


ORDER

Service connection for hypertension, to include as secondary 
to the veteran's service-connected diabetes mellitus, is 
granted. 

Service connection for varicose veins, also claimed as 
vascular disease, to include as secondary to the veteran's 
service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to the veteran's 
service-connected diabetes mellitus, is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


